DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 7-11 and 13-27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ahmed et al. U.S. PGPub 2010/0076007.
Regarding claims 1, 13, 18, 22 and 26, Ahmed discloses a cooling system for a datacenter, comprising: a multiple mode cooling subsystem comprising two or more of an air-based cooling subsystem, a liquid-based cooling subsystem, a dielectric-based cooling subsystem, or a phase-based cooling subsystem, the multiple mode cooling subsystem rated for different cooling capacities and adjustable to different cooling requirements of the datacenter within a minimum and a maximum of the different cooling capacities, the multiple mode cooling subsystem further having a form factor for one or more racks of the datacenter (e.g. pg. 5-7, ¶44-58; Fig. 1A and 2A-2C).
 	Regarding claim 4, Ahmed discloses the cooling system of claim 1, further comprising: a coolant distributor to provide coolant for the air-based cooling subsystem and the liquid-based cooling subsystem (e.g. pg. 5-7, ¶44-58; Fig. 1A and 2A-2C).
 	Regarding claim 7, Ahmed discloses the cooling system of claim 1, further comprising: inlet and outlet lines to a rack manifold of the one or more racks to enable individual servers associated with the rack manifold to receive different cooling media from individual cooling subsystems of the multiple mode cooling subsystem (e.g. pg. 5-7, ¶44-58; Fig. 1A and 2A-2C).
 	Regarding claims 8, 19 and 23, Ahmed discloses the cooling system of claim 1, further comprising: one or more servers having two or more of an air distribution unit, a coolant distribution unit, and a refrigerant distribution unit to enable different cooling media to address the different cooling requirements of the one or more servers (e.g. pg. 5-7, ¶44-58; Fig. 1A and 2A-2C).
 	Regarding claims 9 and 14, Ahmed discloses the cooling system of claim 1, further comprising: a learning subsystem comprising at least one processor to evaluate temperatures within servers of the one or more racks with flow rates of different cooling media, and to provide outputs associated with at least two temperatures to facilitate movement of two cooling media of the different cooling media by controlling flow controllers associated with the two cooling media to address the different cooling requirements (e.g. pg. 5-7, ¶44-58; Fig. 1A and 2A-2C).
 	Regarding claims 10, 15, 18 and 22, Ahmed discloses the cooling system of claim 9, further comprising: cold plates associated with components in the servers (e.g. pg. 5-7, ¶44-58; Fig. 1A and 2A-2C); the flow controllers facilitating the movement of the different cooling media through the cold plates or through the servers (e.g. pg. 5-7, ¶44-58; Fig. 1A and 2A-2C); and the learning subsystem executing a machine learning model to: process the temperatures using multiple neuron levels of the machine learning model having the temperatures and having prior associated flow rates for the different cooling media (e.g. pg. 5-7, ¶44-58; Fig. 1A and 2A-2C); and provide the outputs associated with flow rates for the different cooling media to the flow controllers, the outputs provided after an evaluation of the prior associated flow rates of individual cooling media of the different cooling media and prior associated temperatures (e.g. pg. 5-7, ¶44-58; Fig. 1A and 2A-2C).
 	Regarding claim 11, Ahmed discloses the cooling system of claim 1, further comprising: flow controllers to simultaneously modify flow rates of different cooling media associated with the multiple mode cooling subsystem (e.g. pg. 5-7, ¶44-58; Fig. 1A and 2A-2C).
 	Regarding claims 16, 20 and 24, Ahmed discloses the at least one processor of claim 14, further comprising: at least one instruction output to communicate the outputs associated with the flow controllers to modify a first flow rate of a first individual cooling media, while maintaining a second flow rate of a second individual cooling media (e.g. pg. 5-7, ¶44-58; Fig. 1A and 2A-2C).
 	Regarding claims 17, 21 and 25, Ahmed discloses the at least one processor of claim 14, further comprising: the at least one logic unit adapted to receive temperature values from temperature sensors associated with servers or the one or more racks, and adapted to facilitate movement of a first individual cooling media and a second individual cooling media of the at least two cooling media (e.g. pg. 5-7, ¶44-58; Fig. 1A and 2A-2C).
 	Regarding claim 20, Ahmed discloses the at least one processor of claim 19, further comprising: at least one instruction output to communicate the outputs with the flow controllers to modify a first flow rate of a first cooling media of the at least two cooling media, while maintaining a second flow rate of a second individual cooling media (e.g. pg. 5-7, ¶44-58; Fig. 1A and 2A-2C).
 	Regarding claim 27, Ahmed discloses the method of claim 26, further comprising: enabling flow controllers to receive input from temperature sensors associated with one or more components within servers of the one or more racks of the datacenter; and enabling the flow controllers to facilitate movement of two cooling media by controlling the flow controllers associated with the two cooling media to address the different cooling requirements (e.g. pg. 5-7, ¶44-58; Fig. 1A and 2A-2C).


Claim(s) 2, 3, 5, 6 and 28-30 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Schon et al. U.S. PGPub 2020/0113083.
Regarding claims 1 and 26, Schon discloses a cooling system for a datacenter, comprising: a multiple mode cooling subsystem comprising two or more of an air-based cooling subsystem, a liquid-based cooling subsystem, a dielectric-based cooling subsystem, or a phase-based cooling subsystem, the multiple mode cooling subsystem rated for different cooling capacities and adjustable to different cooling requirements of the datacenter within a minimum and a maximum of the different cooling capacities, the multiple mode cooling subsystem further having a form factor for one or more racks of the datacenter (e.g. pg. 1-2, ¶10-13; pg. 4, ¶54-58; pg. 6, ¶84-85; pg. 8, ¶110 and 122; pg. 9, ¶127, 129 and 133; pg. 10, ¶137; Fig. 1-11).
 	Regarding claim 2, Schon discloses the cooling system of claim 1, further comprising: a refrigerant-based heat transfer subsystem to enable one or more of the phase-based cooling subsystem and the dielectric-based cooling subsystem; and a coolant-based heat transfer subsystem to enable one or more of the liquid-based cooling subsystem and the air-based cooling subsystem (e.g. pg. 1-2, ¶10-13; pg. 4, ¶54-58; pg. 6, ¶84-85; pg. 8, ¶110 and 122; pg. 9, ¶127, 129 and 133; pg. 10, ¶137; Fig. 1-11).
 	Regarding claim 3, Schon discloses the cooling system of claim 1, further comprising: a dielectric refrigerant to enable the phase-based cooling subsystem and the dielectric-based cooling subsystem (e.g. pg. 1-2, ¶10-13; pg. 4, ¶54-58; pg. 6, ¶84-85; pg. 8, ¶110 and 122; pg. 9, ¶127, 129 and 133; pg. 10, ¶137; Fig. 1-11).
 	Regarding claim 5, Schon discloses the cooling system of claim 1, further comprising: a first individual cooling subsystem of the multiple mode cooling subsystem having associated first looping components to guide a first cooling media to at least one first rack of the datacenter according to a first heat feature or a first cooling requirement of the at least one first rack (e.g. pg. 1-2, ¶10-13; pg. 4, ¶54-58; pg. 6, ¶84-85; pg. 8, ¶110 and 122; pg. 9, ¶127, 129 and 133; pg. 10, ¶137; Fig. 1-11); and a second individual cooling subsystem of the multiple mode cooling subsystem having associated second looping components to guide a second cooling media to at least one second rack of the datacenter according to a second heat feature or a second cooling requirement of the at least one second rack (e.g. pg. 1-2, ¶10-13; pg. 4, ¶54-58; pg. 6, ¶84-85; pg. 8, ¶110 and 122; pg. 9, ¶127, 129 and 133; pg. 10, ¶137; Fig. 1-11).
	Regarding claim 6, Schon discloses the cooling system of claim 5, wherein the first heat feature or a first cooling requirement is within a first threshold (e.g. 3 kW) of the minimum of the different cooling capacities and second heat feature or a second cooling requirement is within a second threshold (e.g. 8kW) of the maximum of the different cooling capacities (e.g. pg. 1-2, ¶10-13; pg. 4, ¶54-58; pg. 6, ¶84-85; pg. 8, ¶110 and 122; pg. 9, ¶127, 129 and 133; pg. 10, ¶137; Fig. 1-11).
 	Regarding claim 28, Schon discloses the method of claim 26, further comprising: enabling one or more of the phase-based cooling subsystem and the dielectric-based cooling subsystem using a refrigerant-based heat transfer subsystem (e.g. pg. 1-2, ¶10-13; pg. 4, ¶54-58; pg. 6, ¶84-85; pg. 8, ¶110 and 122; pg. 9, ¶127, 129 and 133; pg. 10, ¶137; Fig. 1-11); and enabling one or more of the air-based cooling subsystem and the liquid-based cooling subsystem using a coolant-based heat transfer subsystem (e.g. pg. 1-2, ¶10-13; pg. 4, ¶54-58; pg. 6, ¶84-85; pg. 8, ¶110 and 122; pg. 9, ¶127, 129 and 133; pg. 10, ¶137; Fig. 1-11).
 	Regarding claim 29, Schon discloses the method of claim 26, further comprising: enabling the phase-based cooling subsystem and the dielectric cooling subsystem using a dielectric refrigerant (e.g. pg. 1-2, ¶10-13; pg. 4, ¶54-58; pg. 6, ¶84-85; pg. 8, ¶110 and 122; pg. 9, ¶127, 129 and 133; pg. 10, ¶137; Fig. 1-11).
 	Regarding claim 30, Schon discloses the method of claim 26, further comprising: guiding a first cooling media to at least one first rack of the datacenter according to a first heat feature or a first cooling requirement of the at least one first rack using a first individual cooling subsystem of the multiple mode cooling subsystem having associated first looping components (e.g. pg. 1-2, ¶10-13; pg. 4, ¶54-58; pg. 6, ¶84-85; pg. 8, ¶110 and 122; pg. 9, ¶127, 129 and 133; pg. 10, ¶137; Fig. 1-11); and guiding a second cooling media to at least one second rack of the datacenter according to a second heat feature or a second cooling requirement of the at least one second rack using a second individual cooling subsystem of the multiple mode cooling subsystem having associated second looping components (e.g. pg. 1-2, ¶10-13; pg. 4, ¶54-58; pg. 6, ¶84-85; pg. 8, ¶110 and 122; pg. 9, ¶127, 129 and 133; pg. 10, ¶137; Fig. 1-11).

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R KASENGE whose telephone number is (571)272-3743. The examiner can normally be reached Monday - Friday 7:30am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





CK
September 1, 2022

/CHARLES R KASENGE/Primary Examiner, Art Unit 2116